t c memo united_states tax_court ricky l ward petitioner v commissioner of internal revenue respondent docket no 4807-15l filed date ricky l ward pro_se diana n wells and denise a diloreto for respondent memorandum opinion nega judge petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination to sustain the filing of a notice of all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar federal_tax_lien with respect to petitioner’s unpaid federal_income_tax liabilities for tax years respondent has moved for summary_judgment for the reasons explained below we will grant the motion background the following uncontroverted facts are derived from the petition the exhibits attached to respondent’s motion for summary_judgment and first amendment to motion for summary_judgment and the parties’ other filings in this case petitioner resided in kentucky when he petitioned this court for tax years petitioner filed untimely income_tax returns the reported tax_liabilities were assessed but petitioner failed to pay all the liabilities reported on the returns the unpaid tax_liabilities stem from insufficient federal withholding and or not making the necessary estimated_tax payments on petitioner’s earned_income reported on his tax returns on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to his unpaid federal_income_tax liabilities for these years as of date petitioner’s income_tax_liability for tax_year has been fully satisfied therefore respondent’s determination with respect to this tax_year is moot see 130_tc_79 aff’d 444_fedappx_950 9th cir in response petitioner timely submitted form request for a collection_due_process or equivalent_hearing the form permitted petitioner to indicate the nature of his cdp hearing request by checking boxes selectively petitioner checked boxes for offer_in_compromise and i cannot pay balance on his form petitioner did not dispute the underlying tax_liabilities on form and did not request withdrawal of the notice_of_federal_tax_lien or release of the lien on date a settlement officer so from the internal_revenue_service irs appeals_office sent petitioner a letter setting date for a telephone collection_due_process cdp hearing and requested that he complete and submit form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation to assist in the hearing process on date the so mailed petitioner a letter rescheduling the cdp hearing for date because the so could not attend the originally scheduled conference petitioner provided no documentation and did not make a specific proposal for a collection alternative before the scheduled cdp hearing on date the so called petitioner to initiate the cdp hearing but he did not answer the so left a voice message asking that petitioner contact him to reschedule the hearing on date the so mailed petitioner a last chance letter requesting that he submit financial information within days from the date of the letter if he wished the irs to consider collection alternatives petitioner submitted no information and failed to contact the irs regarding his case on date the irs issued petitioner a notice_of_determination sustaining the notice_of_federal_tax_lien filing petitioner timely sought review in this court and vaguely asserted in his amended petition that he did not owe this much tax on wages earned on all years on date respondent moved for summary_judgment on date petitioner responded to the motion for summary_judgment in his response petitioner stated that he disagreed with the alleged facts set forth by the irs in his case and that he believed that the irs must have computed his tax_liabilities without taking into account deductions petitioner went on to say that the tax_rate was excessive for my filing_status and that all of the irs’ correspondence looked like words on paper to him the court set respondent’s motion for summary_judgment for hearing for date petitioner failed to appear for the hearing discussion this case was called from the calendar for the trial session of the court at louisville kentucky on date there was no appearance by or on behalf of petitioner counsel for respondent appeared and filed with the court a motion to dismiss for lack of prosecution that same day the court ordered petitioner to show cause in writing on or before date why respondent’s motion to dismiss for lack of prosecution should not be granted no response has been received from or on behalf of petitioner the court could simply enter a decision against petitioner for his failure to appear at the scheduled hearing on respondent’s motion for summary_judgment or failure to comply with the court’s order see rule sec_123 sec_149 nevertheless for the sake of clarity and completeness we consider respondent’s motion for summary_judgment on its merits the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir if a moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and generally continues until the assessed liability is paid see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives see sec_6320 sec_6330 taxpayers are to provide all relevant information requested by appeals sec_301_6320-1 sec_301_6330-1 proced admin regs petitioner has failed to set forth specific facts showing that there is a genuine dispute for trial he does not argue that the appeals settlement officer failed to satisfy the verification requirements of sec_6330 he simply asserts that the irs must have computed his tax_liabilities without taking into account deductions and that the tax_rate was excessive for his filing_status the court cannot review petitioner’s challenge to his underlying tax_liabilities because he did not properly raise the issue at his cdp hearing see sec_301_6320-1 q a-f3 proced admin regs see also 140_tc_173 moreover even if petitioner had requested consideration of his underlying liabilities at his cdp hearing which he did not he failed to present any evidence to support his position even after the so gave him a generous amount of time to do so see sec_301_6320-1 q a-f3 proced admin regs as a result we cannot review petitioner’s underlying liabilities in this proceeding and we will accordingly review the so’s determination for abuse_of_discretion only see 114_tc_176 to prevail petitioner must establish that the issuance of the notice_of_determination sustaining the notice of lien filing was an abuse_of_discretion abuse_of_discretion is shown only if the action of the appeals officer was arbitrary capricious or without sound basis in fact or law see 129_tc_107 a request for a collection alternative such as an offer-in-compromise is generally based on a taxpayer’s ability to pay the outstanding liabilities see sec_7122 similarly a taxpayer’s request that his account be placed in currently not collectible status is dependent upon on his showing that he has no apparent ability to make payments on the outstanding liability see foley v commissioner tcmemo_2007_242 in this vein taxpayers are expected to provide all relevant information requested by the appeals_office including financial statements for the appeals office’s consideration of the facts and issues involved in the hearing see sec_301_6320-1 proced admin regs petitioner’s failure to provide complete financial information impaired the so’s ability to effectively evaluate his claims the so’s determination to sustain the notice of lien filing was not an abuse_of_discretion under these circumstances see giamelli v commissioner t c pincite tucker v commissioner tcmemo_2014_103 on the basis of the record we conclude that the so verified that the requirements of any applicable law or administrative procedure were followed and that in sustaining the notice of lien filing the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary see sec_6330 sec_6320 in the absence of a valid issue for review we conclude that there is no genuine dispute as to a material fact and that respondent is entitled to judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered
